Citation Nr: 1515830	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  12-22 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a heart disability, claimed as coronary heart disease, including as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from September 1963 to October 1967, from February 1971 to September 1977, from August 1991 to June 1992, with additional service in the Air Force Reserves and the Air National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Alabama.  

In January 2015, the Veteran testified at a Videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

In August 1999, the RO denied entitlement to service connection for a heart condition.   The RO notified the Veteran that his claims folder was being reviewed in accordance with Nehmer v. U.S. Department of Veterans Affairs, 712 F. Supp. 1404, 1409 (N.D. Cal. 1989) (Nehmer), which required payment of retroactive benefits to certain Nehmer class members.  The case was identified as a potential Nehmer-class case based on the addition of ischemic heart disease to the list of diseases presumptively associated with exposure to certain herbicide agents.  It was further noted that his case qualified based on a prior VA benefit claim for cardiac condition.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of clear and unmistakable error has been raised by the record in a January 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for coronary artery disease due to his exposure to herbicides while serving in Vietnam.  The law provides a presumption of service connection for certain diseases, including ischemic heart disease (including, but not limited to acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease, including coronary artery disease (including coronary spasm) and coronary bypass surgery, and stable, unstable, and Prinzmetal's angina), that are associated with exposure to herbicide agents and that become manifest within a specified time period in a veteran who served in Vietnam.  38 C.F.R. § 3.309(e).

There is credible evidence that the Veteran served in Vietnam.  There is a dispute as to whether the Veteran has a diagnosis of ischemic heart disease or coronary artery disease.  VA treatment records indicate that coronary artery disease was listed as a disease diagnosed by Dr. J.R. on the Veteran's "problem list."   

The Veteran was never afforded a VA examination in connection with his claim.  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As there is evidence that the Veteran may have a heart disability, the Board finds that a remand is necessary to afford the Veteran a VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all recent VA treatment records since March 2012 and associate them with the electronic claims file.
2.  Then, schedule the Veteran for a VA heart examination in order to ascertain whether he has ischemic heart disease, or any other heart disease, and the etiology thereof.  The entire electronic claims file must be reviewed by the examiner in conjunction with the examination, and the examiner must clearly state that such was accomplished.  Any testing deemed warranted should be accomplished.  All indicated tests and studies should be performed.  The examiner should answer the following:

(a) Opine whether the Veteran has ischemic heart disease (including, but not limited to acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease, including coronary artery disease (including coronary spasm) and coronary bypass surgery, and stable, unstable, and Prinzmetal's angina).

The examiner's attention is directed to the Veteran's VA problem list which reflects that the Veteran has a diagnosis of coronary heart disease.  The examiner's attention is directed to the Veteran's history of three heart attacks and diagnosis of pericarditis.  

(b) If the answer to question (a) is negative, then opine whether the Veteran has a heart disability. 

(c) If the Veteran has a heart disability, opine whether the Veteran's heart disability is at least as likely as not (50 percent probability or greater) had its onset during active military service or is related to any in-service disease, event or injury.

3.  Review the electronic claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







